--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

 

FIRST AMENDMENT TO TECHNOLOGY PRODUCTS SERVICES AGREEMENT

 

This First Amendment to Technology Products Services Agreement (the “First
Amendment”) is entered into as of October 1, 2012, and amends that certain
Technology Products Services Agreement dated August 10, 2009 (the “Agreement”)
by and between OCWEN FINANCIAL CORPORATION, a Florida corporation (“Ocwen,” or
together with its Affiliates, “Ocwen Group”) and ALTISOURCE SOLUTIONS S.À R.L.,
a limited liability company organized under the laws of the Grand Duchy of
Luxembourg (“Altisource,” or together with its Affiliates, “Altisource Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in Section 5(a) of
the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Amendment to Section 5, Term, subparagraph (a) to the Agreement.
Section 5, Term, subparagraph (a) to the Agreement is hereby deleted in its
entirety and replaced with the following:

 

(a)      The initial term shall commence on the date of the Agreement and shall
continue in full force and effect, subject to Section 5(b), until August 31,
2020 (the “Initial Term”), or the earlier date upon which this Agreement has
been otherwise terminated in accordance with the terms hereof.

 

2.     Amendment to Section 9, Miscellaneous, subparagraph (f) to the Agreement.
The notice address for Altisource specified in Section 9, Miscellaneous,
subparagraph (f) is hereby deleted and replaced with the following:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Fax No.: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

3.     Amendment to Schedule I to the Agreement. Schedule I to the Agreement is
hereby deleted in its entirety and replaced with the version of Schedule I to
this First Amendment and incorporated herein by this reference.

 

4.     Amendment to Definitions of “Services Letter” and “Fee Letter”. The
definitions of “Services Letter” and “Fee Letter,” as set forth in Sections 2(a)
and 4(a), respectively, are hereby modified to include the original letters, as
defined therein, and all subsequent amendments and modifications thereto and
restatements thereof.

 



Page 1 of 2

 

 



5.     Counterparts. This First Amendment may be signed in counterparts with the
same effect as if both parties had signed one and the same document.

 

6.     Agreement in Full Force and Effect as Amended. The terms and conditions
of this First Amendment shall prevail over any conflicting terms and conditions
in the Agreement. Capitalized terms that are used in this First Amendment not
otherwise defined herein shall have the meanings ascribed to them in the
Separation Agreement or the Agreement. Except as specifically amended or waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

OCWEN FINANCIAL CORPORATION         By /s/ Ronald M. Faris     Name: Ronald M.
Faris      Title:   President and Chief Executive Officer         ALTISOURCE
SOLUTIONS S.À R.L.          By /s/ William B. Shepro     Name: William B. Shepro
    Title:   Manager

 

Page 2 of 2

 

 

SCHEDULE I

  

Service Service Period Residential Loan Servicing System August 10, 2009 –
August 31, 2020 Commercial Loan Servicing System August 10, 2009 – August 31,
2020 Contact Center Suite August 10, 2009 – August 31, 2020 Imaging System
August 10, 2009 – August 31, 2020 Site Suite August 10, 2009 – August 31, 2020
Commercial-Off-the-Shelf (COTS) Applications August 10, 2009 – August 31, 2020
Development Services August 10, 2009 – August 31, 2020

 



Schedule I to the Technology Products Services Agreement (as amended by the
“First Amendment to Technology Products Services Agreement” dated as of
October 1, 2012).

 

Replaces original Schedule I to “Technology Products Services Agreement” dated
August 10, 2009.

 

  Page 1 of 1 of Schedule I

--------------------------------------------------------------------------------

